Citation Nr: 1543509	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a disability of the left knee.

2. Entitlement to service connection for a disability of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to November 1946, and from October 1950 to July 1951.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection claim for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee osteoarthritis results from disease or injury incurred in active service. 


CONCLUSION OF LAW

The criteria for service connection for left knee osteoarthritis are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a left knee disability, which he contends was caused by a combat injury during World War II in the Battle of the Bulge.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The balance of the evidence supports a medical relationship between the Veteran's current left knee osteoarthritis and his reported in-service injury.  

Preliminarily, the National Personnel Records Center (NPRC) notified VA that the Veteran's service treatment records (STRs) were not available and likely destroyed in a fire that occurred at the NPRC in July 1973.  The Veteran was notified of this fact and provided an opportunity to submit any STRs in his possession.  He did not have his STRs and efforts to reconstruct the data were not successful.  The RO issued a memorandum for the record in March 2013 making a formal finding that the STRs were not available.  When STRs are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A December 2011 VA treatment record reflects a diagnosis of severe osteoarthritis of the left knee by X-ray.  An August 2012 VA orthopedic clinic record notes that the Veteran reported injuring his left knee during World War II in the Battle of the Bulge when he jumped into a foxhole during an artillery barrage and landed on his knee, striking a hard object.  He stated that he had trouble with his knee since that time with increasing pain as time went on.  The Veteran strongly felt that his left knee problems were the result of this injury.  The treating physician concluded that this was "a definite possibility."  The Veteran similarly reported at the February 2013 VA examination report that he injured his left knee when he jumped into a foxhole during the Battle of the Bulge, and that he experienced chronic left knee pain since that injury.  According to a statement he wrote on a December 2012 NA Form 13055, he did not receive treatment for the left knee injury apart from ointment due to the combat conditions.

The Board finds it credible that the Veteran injured his left knee in the manner described during combat.  His DD 214 shows that he served in Europe during World War II and was issued the Combat Infantryman Badge.  Receipt of this badge is sufficient to establish that the Veteran engaged in combat with the enemy for the purposes of the relaxed evidentiary standard accorded combat-related injuries under 38 U.S.C.A. § 1154(b) (West 2014).  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); see also Manual of Military Decorations and Awards (Department of Defense, September 1996); 38 U.S.C.A. § 1154(a).  

Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996); id.  This presumption is rebuttable only by clear and convincing evidence.  Collette, 82 F.3d at 393.  Whether the combat presumption under section 1154(b) applies requires a "three-step, sequential analysis."  Collette, 82 F.3d at 393.  The Board must first determine "whether the veteran "has proffered 'satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.'"  Id.  If so, then the Board must determine "whether the proffered evidence is 'consistent with the circumstances, conditions, or hardships of such service.'"  Finally, "if these two inquiries are met, the Secretary 'shall accept' the veteran's evidence as 'sufficient proof of service-connection,' even if no official record of such incurrence exists."  Id. at 393 (quoting 38 U.S.C.A § 1154(b)).

The Veteran's assertion that he injured his left knee during the Battle of the Bulge is otherwise credible and specific, and consistent with the circumstances, conditions, or hardships of his service during combat in World War II.  There is no clear and convincing evidence to the contrary.  See id.  Therefore, although there is no documentation of this injury due to the missing STRs, the Veteran's lay statement is sufficient to establish in-service incurrence of the left knee injury.  See id.  

In short, the Board finds that the Veteran sustained a left knee injury in service in the manner he described.  Thus the service incurrence element is satisfied.  See Shedden, 381 F.3d at 1166-67.

While service connection for a combat-related injury may be based on lay statements alone, there must still be competent evidence of a current disability and a nexus to service in order to establish entitlement to compensation benefits.  See Shedden, 381 F.3d at 1166-67 (observing that the veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty"); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) (holding that U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, and not to link the claimed disorder etiologically to a current disorder); see also Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The evidence is at least in equipoise as to a medical nexus between the Veteran's current left knee osteoarthritis and the in-service injury.  Although there are no post-service treatment records or other documentation of the Veteran's left knee condition in the file until 2011, the Board finds it credible that the Veteran had ongoing left knee problems ever since the in-service injury, as he stated in the August 2012 VA treatment record and at the February 2013 VA examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  There is nothing in the record that conflicts with this statement. 

The Veteran's credible statements of ongoing left knee problems, including chronic pain, ever since the left knee injury supports a causal relationship between his current left knee osteoarthritis and the in-service injury.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  Although a long period of time has passed since service, this alone does not preclude a relationship between the left knee osteoarthritis and the in-service injury.  The August 2012 VA orthopedic physician in fact noted that such a relationship was a "definite possibility."  This finding was based on consideration of the current clinical findings and the Veteran's reported history, and constitutes competent and probative evidence that further supports the nexus element.  

Service connection is also warranted under the relaxed evidentiary showing set forth in 38 C.F.R. § 3.303(b), which does not require that a medical nexus be established so long as there is sufficient evidence, as defined in that subsection, of a chronic disease whose symptomatology began in service, whether or not it was chronic at the time.  See Walker, 708 F.3d at 1338-39.  In this regard, the Veteran is competent to state that he injured his left knee during service and experienced left knee pain ever since that time, as these are matters within the province of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  

His report of an in-service left knee injury during combat with ongoing left knee pain thereafter thus serves as competent and credible evidence of a condition "noted" in service under § 3.303(b).  See Fountain, 27 Vet. App. at 263-64; see also Savage v. Gober, 10 Vet. App. at 488, 495-96 (1997) (holding that for the purposes of the continuity provision of § 3.303(b), a condition "noted" at the time of service "need not be reflected in any written documentation . . . either contemporaneous to service or otherwise," so long as there is competent evidence of such, including competent lay testimony).  

His competent and credible lay statements also support a continuity of symptomatology after discharge, notwithstanding the absence of post-service treatment until 2011.  See Savage, 10 Vet. App. at 495 (holding that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  

Finally, the Veteran's statements and the clinical findings also support a nexus between his current left knee osteoarthritis and the post-service symptomatology of chronic left knee pain ever since that injury.  See Fountain, 27 Vet. App. at 263-64 (holding that to establish service connection based on a continuity of symptoms under § 3.303(b), there must be a nexus between the present disability and the post-service symptoms).  

Accordingly, even if the evidence were not sufficient to show that the in-service injury medically caused the osteoarthritis, it is still sufficient to establish service connection under the relaxed provisions of § 3.303(b).  See 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, shows that the disease was incurred in service).  

The Board finds that the evidence supporting a relationship to service at least counterbalances the February 2013 VA examiner's conclusion that it was unlikely the Veteran's current left knee osteoarthritis was related to service.  In explanation for his opinion, the examiner stated that there was "a lack of chronicity of care and continuity of care concerning [the left knee] in [the claims file.]"  The examiner found that it was more likely related to "cumulative life experience, genetic factor [sic], and the process of aging."  

The probative weight of the February 2013 VA examiner's opinion is discounted to the extent it turned on the absence of evidence of medical care for the left knee during or after service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA opinion was inadequate where the examiner impermissibly ignored the claimant's lay statements regarding an in-service injury and instead relied solely on the absence of notation of the injury in the STRs in support of the conclusion reached).  As noted above, evidence of medical treatment is not required: "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 495; see also Buchanan, 451 F.3d at 1336-67 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  The examiner did not indicate that the clinical findings themselves, as shown by X-ray, for example, weighed against posttraumatic arthritis or were more consistent with aging, but instead seemed to rely mostly on the fact that there was an absence of contemporaneous medical treatment to find that the Veteran's arthritis was more likely related to intercurrent causes.  Thus, because this opinion did not take into account critical evidence of record, namely the Veteran's competent and credible statements of chronic left knee pain during and ever since service, its probative value is diminished.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not).  Accordingly, it is at least counterbalanced in terms of evidentiary weight by the evidence supporting the claim.


In sum, the evidence is at least in equipoise.  Consequently, reasonable doubt is resolved in favor of the claim, and service connection for left knee osteoarthritis is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 55. 


ORDER

Entitlement to service connection for a disability of the left knee is granted. 


REMAND

The claim for a right knee disability must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A VA examination and opinion are warranted to assess the likelihood that the Veteran's diagnosed right knee osteoarthritis is secondary to his service-connected left knee arthritis, either by way of causation or aggravation.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, the Veteran initially stated in an August 2012 VA treatment record that he injured both knees during combat in the Battle of the Bulge.  However, he later clarified at the February 2013 VA examination that he only injured his left knee during service, and that the right knee symptoms did not begin until about ten years prior to the examination "without any injury."  He stated that his right knee pain became chronic during the five years preceding the examination.  

In an August 2015 statement (VA Form 646), he argued through his representative that he developed pain in his right knee around 2003 as a result of his left knee disability, and that service connection was warranted based on aggravation of the right knee condition beyond its normal progression by the left knee disability.  

In light of the Veteran's argument, a VA examination and opinion should be arranged to address the issue of secondary service connection for the right knee disability pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

A VCAA notice letter in accordance with 38 U.S.C.A. § 5103(a) (West 2014) should also be sent to the Veteran informing him of the requirements for substantiating a claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a section 5103(a) letter notifying him of the requirements for substantiating a claim for service connection on a secondary basis.

2. Ensure that the Veteran's outstanding VA treatment records from the Gulf Coast Veterans Health Care System dated since March 2013 are added to the file. 

3. Then, schedule the Veteran for a VA examination to assess the likelihood that his current right knee osteoarthritis was caused or aggravated by his service connected left knee disability.  The entire claims file must be made available to the examiner for review.  The examiner must record all pertinent clinical findings.

The examiner must provide the following opinions: 
A. Causation: Whether the Veteran's right knee osteoarthritis was caused by his left knee disability. 
B. Aggravation: If not caused, whether the Veteran's right knee osteoarthritis was aggravated by his left knee disability (i.e. there is additional impairment beyond any medically established baseline).  

The examiner's conclusion must be supported by a complete explanation. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


